Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract / Specification Objections
The abstract is objected to because it references a figure at the bottom of such. This should be deleted as it should not be included in the actual abstract. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4878527 to Noma.
Regarding claim 4, Noma discloses (see Fig. 3 and see annotated Figure below) a rim for a tire, the rim having an axis of rotation DD' (coextensive with the upper line defining the angle “-B”) and having a rim seat extended axially toward the outside by a rim flange (see annotated Fig. below), the rim flange having a radially outer bearing face with a first portion (as marked up below), that is oriented substantially in a perpendicular plane (as marked up below) and is situated radially on the outside with respect to the rim seat (as evident from Fig. 3), and a second portion (as marked up below), that is inclined toward the outside (as marked up below, at least axially outside), situated axially on the outside with respect to the first portion (as evident from Fig. 3), and situated at least partially radially on the outside with respect to the rim seat (as evident from Fig. 3) and a connecting portion (marked as “CP” nd portion as evident from the annotated Fig.) determined by continuing the substantially frustoconical portion which is situated axially toward the outside with respect to the rim seat (as evident from Fig. 3).


    PNG
    media_image1.png
    578
    913
    media_image1.png
    Greyscale


Regarding claim 5, Noma discloses rim according to claim 4, wherein the second portion forms an angle a with a value of between 5 and 30 degrees with the axis of rotation DD' (see col. 3, lines 39-42).

Regarding claim 6, Noma discloses rim according to claim 4, wherein the second portion and the connecting portion have a cumulative axial width WR of between 15 mm and 21.5 mm (i.e. coextensive with W1 as evident from Table 1).

Other relevant art: US Patent 5636673 provides for a first portion and second portion as set forth in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617